Citation Nr: 0027701	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for hernias, adhesions 
and necessity of cutting intestine away from abdominal wall 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO denied entitlement to compensation benefits for 
hernias, adhesions, and necessity of cutting intestine away 
from abdominal wall pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to compensation benefits for 
hernias, adhesions and necessity of cutting intestine away 
from abdominal wall is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for 
hernias, adhesions and cutting intestine away from abdominal 
wall pursuant to the provisions of 38 U.S.C.A. § 1151 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A VA medical record report shows the veteran was hospitalized  
in September 1989 for surgical management of diverticular 
disease of the sigmoid colon.  He had first noted onset of 
dull intermittent right upper quadrant pain approximately two 
years before.  He thought these pains might be related to 
prior cholecystectomy in 1983.  Therefore, he did not seek 
evaluation.  

The previous June the veteran presented to a private hospital 
with sharp lower abdominal pain associated with subjective 
chills and fevers.  An outpatient barium enema revealed 
severe diverticular disease of the sigmoid colon.  He also 
complained of an incisional hernia associated with 
cholecystectomy scar present since 1983.  Hernia had never 
been incarcerated.  Presently he desired elective repair.  
During admission he pertinently had a sigmoid resection with 
primary anastomosis of descending colon to distal sigmoid, 
and repair of incisional hernia.  The pertinent discharge 
diagnosis was sigmoid diverticular disease.  A medical record 
dated in October 1989 shows the veteran was doing well.

In December 1990 he was seen on an outpatient basis with 
complaints of abdominal pain.  An upper right kidneys, 
ureters, bladder x-ray disclosed traces of small bowel gas 
present, but relatively little gas in the colon.  It was 
noted this could represent either early small bowel 
obstruction or mild ileus.  In January 1991 he was seen with 
complaints of ventral hernia.  He was reported as stable. He 
was not sure whether he desired repair of ventral hernia.  He 
wanted to think about it for two weeks, and then return to 
the clinic.

In July 1992 he was evaluated for periumbilical incisional 
hernia with moderate obesity.  It was recorded that he would 
have to lose weight and consider hernia repair in six months.  
He was instructed to lose 40 pounds.  He was again told to 
lose 40 pounds in July 1993.

The veteran was hospitalized by VA in June 1997.  He reported 
that he had started vomiting the evening before admission.  
He had had numerous episodes of bilious emesis.  He reported 
severe abdominal pain with vomiting.  He had also had 
abdominal distention.  The abdominal pain centered around a 
hard knot on the anterior abdominal wall.  The knot came and 
went and was adjacent to his midline scar.  The knot had been 
present for some time and improved, but at this time it was 
sore.  No procedures were performed during the current 
admission, and the discharge diagnosis was ileus, status post 
decompression with resolution of symptoms.



A July 1997 VA outpatient treatment report shows the veteran 
expressed the desire to lose weight before the surgical 
repair.

The veteran was hospitalized by VA in March 1998.  He 
presented with a one year history of noticing a bulge in the 
midline above his umbilicus.  He also had an umbilical bulge 
as well.  This was starting to cause some discomfort on 
coughing and strenuous activity.  He requested repair of 
bulging.  

His prior surgical history was reported as status post open 
cholecystectomy 20 years previously, and status post bowel 
resection secondary to diverticulitis approximately 10 years 
previously.  He had been taking no medications on admission.  
During admission he had repair of ventral incisional hernia 
with posterior rectus sheath release, lysis of adhesions, 
closure of intraoperative enterotomy.

Closure was said to be without difficulty.  He was noted to 
have multiple small hernias along his midline which 
necessitated a posterior rectus sheath release in order to 
close with no tension.  He remained afebrile with normal 
white count with steadily declining drain output.  He was to 
be discharged with instruction to do no lifting over 5 to 10 
pounds for six weeks.  He was to contact General Surgery if 
he experienced any sudden increase in pain in his abdominal 
wound, any drainage from the wound or drain sites, any 
redness or erythema from the wound sites, or any increase in 
temperature.  A follow-up appointment was scheduled for one 
week later.  He was shown to be doing well on March 16 and 
23, with no residual problems thereafter.  The veteran 
provided follow-up photographs of the surgical sites which 
showed healed scarring.

The veteran filed a claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 in May 1998.


Criteria

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death, compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In1999, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.  

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or connection) between the 
injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam. 78 
F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.
Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon actual service connection, there are 
similarities in their adjudication, including the requirement 
for a well-grounded claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993) (holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim. The claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras. 
Supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  

However, inasmuch as the original claim under the provisions 
of 38 U.S.C.A. § 1151 was filed seven months after October 1, 
1997 (May 1998), the provisions of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 are inapplicable to the 
claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits for hernias, 
adhesions and necessity of cutting intestine away from 
abdominal wall pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his clam is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
for hernias, adhesions and necessity of cutting intestine 
away from abdominal wall pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied as not well grounded.

In the case at hand, there is no competent medical evidence 
that the veteran's hernias, adhesions and necessity of 
cutting intestine away resulted from or were aggravated by VA 
hospitalization, medical examination, or treatment, muchless 
is there any indication of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  There are no medical opinions in VA or private 
medical records linking the veteran's hernias, adhesions and 
necessity of cutting intestine away from abdominal wall to VA 
negligence by virtue of hospitalization, medical examination, 
or treatment.

The veteran has contended that as the result of his March 
1998 VA hospitalization for a simple hernia operation, VA 
physicians negligently punctured his intestines, thereby 
warranting compensation benefits pursuant to the criteria of 
38 U.S.C.A. § 1151.  He has referred to his records of VA 
treatment from 1989 to 1998 in support of his claim.  The 
Board notes that the competent medical evidentiary record is 
nonsupportive of the veteran's allegations and in fact is to 
the contrary.

A brief review of the evidentiary record discloses that the 
veteran was hospitalized by VA in September 1989 at which 
time he had a sigmoid resection and repair of incisional 
hernia related to a previous cholecystectomy performed in 
1983.  A clinical inspection approximately one week later 
disclosed that the operative wound was intact and there was 
no erythema or exudate.  There was no evidence of 
complications, carelessness, lack of proper skill, or similar 
instance of fault shown as a result of the surgery.

Later medical documentation disclosed the presence of a 
reducible umbilical hernia noted to be present since December 
1990.  Plans were to be made for corrective surgery; however, 
the following month the veteran expressed lack of certainty 
as to whether he wanted the needed surgery.  In mid 1991 he 
was advised to lose weight and in six months corrective 
surgery would be reconsidered.  The record shows that he was 
told to lose 40 pounds one year later.  The veteran obtained 
relief of abdominal pain during inpatient care in June 1997, 
and the following month he was again told to lose weight.  
During a March 1998 hospitalization he had repair of a 
ventral hernia.  Absolutely no complications, carelessness, 
negligence, lack of proper care, or similar instance of fault 
were shown.  In fact, the veteran was reported to be doing 
well after surgery.

There is no indication in the record that additional 
disability resulted secondary to VA carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in the course of treatment, hospitalization, 
or medical examination during the reporting period.  The 
medical record shows the veteran has had hernias, adhesions 
and necessity of cutting intestine away from abdominal wall.  




Such medical history does not constitute additional 
disability resulting from the course of VA treatment, 
hospitalization, examination, etc.  The veteran claims 
additional disability as the result of puncture of his 
intestines; however, additional disability manifested by or 
as a result of puncture of the intestines is not shown by the 
evidence of record.  Photos submitted by the veteran showing 
healed scarring does not constitute additional disability as 
defined by the regulation.  

Irrespective of the veteran's contentions alleging additional 
disability which he claims as hernias, adhesions and 
necessity of cutting intestine away from abdominal wall, the 
Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hernias, adhesions, and necessity of cutting 
intestine away from abdominal wall are related to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
medical care, or an event not reasonably foreseeable.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether negligence by VA in 
hospitalization, medical or surgical treatment, or 
examinations caused or aggravated the veteran's hernias, 
adhesions, or necessity of cutting intestine away from 
abdominal wall to carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable, 
the Board must deny the veteran's claim as not well grounded.




The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Moreover, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim.  Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has a 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).

In this case, the RO informed the veteran of the evidence he 
needed to submit to support his claim, thus fulfilling its 
duty in this instance.  The veteran has not indicated the 
existence of any evidence that has not already been obtained 
and/or requested that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight, Epps.

As the veteran's claim of entitlement to compensation 
benefits for hernias, adhesions, and necessity of cutting 
intestine away from abdominal wall pursuant to the provisions 
of 38 U.S.C.A. § 1151 is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.



ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation benefits for hernias, adhesions 
and necessity of cutting intestine away from abdominal wall 
pursuant to the provisions of 38 U.S.C.A. § 1151, the appeal 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

